1

2

3

4

5

6

7

8

9                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   SILVIA SOTO, an individual,       )           Case No.: 2:19-CV-00910-TLN-DB
     LATANYA ANDREWS, an individual,   )
12                                     )
     M.M.S., a minor, and M.M.S., a minor,
                                       )
     by and through their guardian ad litem,       ORDER OF VOLUNTARY DISMISSAL OF
13                                     )           DEFENDANT, STATE OF CALIFORNIA
     SILVIA SOTO, in each case both
14                                     )           WITHOUT PREJUDICE UNDER FEDERAL
     individually and as successors-in-interest
                                       )           RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i)
15   to the ESTATE OF MARSHALL         )
     MILES, Deceased                   )
16
                                       )
17                                     )
                  Plaintiffs,          )
18                                     )
        vs.                            )
19
                                       )
20   COUNTY OF SACRAMENTO, STATE )
     OF CALIFORNIA, SCOTT JONES and )
21   DOES 1 THROUGH 100, Inclusive,    )
                                       )
22
                                       )
23             Defendants              )
                                       )
24   _________________________________ )
25
            Plaintiff has filed a notice of voluntary dismissal to dismiss Defendant State of California
26
     from this action, without prejudice, pursuant to Rule 41(a)(1)(A)(i) of the Federal rules of Civil
27
     Procedure.
28


                                                      -1-
1           It has been established that, “…a plaintiff has an absolute right voluntarily to dismiss his
2    action prior to service by the defendant of an answer or a motion for summary judgment.” Concha
3    v. London (9th Cir. 1995) 62 F.3d 1493, 1506. The court in Concha held that the right to dismissal
4    includes a right to dismiss, “…some or all of the defendants –or some or all of his claims – through
5    a Rule 41(a)(1) notice.” Concha v. London, supra, 62 F.3d at 1506; citing Pedrina v. Chun, (9th
6    Cir.1993) 987 F.2d 608, 609.
7           In the current matter, though Defendants County of Sacramento and Scott Jones have filed
8    answers to Plaintiff’s complaint, Defendant State of California has filed a motion to dismiss
9    Plaintiff’s claims in lieu of an answer at this time. Here, as in Concha, dismissal of a single
10   defendant may be proper even if the defendant to be voluntary dismissed has its own pending

11   motion to dismiss. Concha v. London, supra, 62 F.3d at 1506.

12          Further, unless otherwise stated, the voluntary dismissal is ordinarily without prejudice to

13   the plaintiff's right to commence another action for the same cause against the same defendants.

14   Such a dismissal leaves the parties as though no action had been brought. Wilson v. City of San

15   Jose, (9th Cir. 1997)111 F.3d 688, 692 citing McKenzie v. Davenport-Harris Funeral Home, (9th

16   Cir.1987) 834 F.2d 930, 934-35

17          For good cause shown, IT IS HEREBY ORDERED THAT Plaintiff’s Notice of

18   Voluntary Dismissal of Defendant State of California is GRANTED. The State of California is

19   dismissed from this action pursuant to Rule 41(a)(1)(A)(i), without prejudice, and the dismissal is

20   effective on filing. All other answering Defendants to remain, and no further court order is

21   required.

22          IT IS SO ORDERED

23
     DATED: August 23, 2019
24                                                                Troy L. Nunley
                                                                  United States District Judge
25

26

27

28


                                                     -2-
